Case 3:19-cv-00688-JAG Document 20 Filed 11/08/19 Page 1 of 1 PagelD# 368

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOE ALEXANDER,
Plaintiff,

Vv. Civil Action No. 3:19-cv-688

DIET MADISON AVENUE, et al.,
Defendants.

ORDER
This matter comes before the Court on the motion to intervene and to seal confidential
information filed by the proposed intervenors. (Dk. No. 5.) The Court held a hearing on the

motion on November 8, 2019. For the reasons stated from the bench, the Court ORDERS as

follows:

L.. The Court GRANTS the motion to intervene and to seal confidential information.
(Dk. No. 5.)

2. The Court DIRECTS the Clerk to SEAL the complaint. (Dk. No. 1.)

3 The parties shall refer to Alexander’s accuser as “Jane Doe.”

4, The plaintiff shall file an amended complaint with appropriate redactions by

December 10, 2019.
It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date: 8 November 2019 Is} (L Zz =

SeIETIE Tote John A. Gibney, Jr.
United States District Judge

 

 

 

 
